Notice of Pre-AIA  or AIA  Status
/DETAILED ACTION
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
3.	In response to the amendment received on 12/23/2021:
Claims 1, 4, 5, 7, 11-12, and 14-17 are pending in the current application.  Claims 2, 3, 6, 8-10, 13, and 18-20 are cancelled.
The previous rejections under 35 U.S.C. 112a are maintained and repeated below for convenience.  
The previous rejection under 35 USC 112b is withdrawn in light of arguments.
The previous rejection under 35 U.S.C. 101 is maintained and is repeated below for convenience.
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 101

5.	Claims 1, 4, 5, 7, 11-12, and 14-17 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  In the present Application, the utility asserted by the Applicant of generating electrical power or thermal power from a reaction that produces hydrinos, is considered incredible. 
In re Citron, 325 F.2d 248, 253, 139 USPQ 516, 520 (CCPA 1963). Here, the utility of generating “hydrinos” with the claimed device to produce electrical or thermal power is considered to be "incredible in the light of the knowledge of the art," similarly to in re Citron.
Examples of such cases rejected under lack of utility include: an invention asserted to change the taste of food using a magnetic field (Fregeau v. Mossinghoff, 776 F.2d 1034, 227 USPQ 848 (Fed. Cir. 1985)), a perpetual motion machine (Newman v. Quigg, 877 F.2d 1575, 11 USPQ2d 1340 (Fed. Cir. 1989)), a flying machine operating on "flapping or flutter function" (In re Houghton, 433 F.2d 820, 167 USPQ 687 (CCPA 1970)), a "cold fusion" process for producing energy (In re Swartz, 232 F.3d 862, 56 USPQ2d 1703 (Fed. Cir. 2000)), a method for increasing the energy output of fossil fuels upon combustion through exposure to a magnetic field (In re Ruskin, 354 F.2d 395, 148 USPQ 221 (CCPA 1966)), uncharacterized compositions for curing a wide array of cancers (In re Citron, 325 F.2d 248, 139 USPQ 516 (CCPA 1963)), and a method of controlling the aging process (In re Eltgroth, 419 F.2d 918, 164 USPQ 221 (CCPA 1970)). 
Further, from the newly released opinion in In re Hu (see attached document): “When a claim requires a means for accomplishing an unattainable result, the claimed invention must be considered inoperative as claimed and the claim must be held invalid under either § 101 or § 112 of 35 U.S.C.” Raytheon Co. v. Roper Corp., 724 F.2d 951, 956 (Fed. Cir. 1983); see also In re Milligan, 101 F.3d 715 (Fed. Cir. 1996) (“[A]s we conclude as a matter of law that those of reasonable skill in the art would not find Milligan’s contentions of utility credible, we must affirm [on the ground] of the lack of utility . . . .”). 
In the present case, the Applicant's disclosed invention requires the formation of "hydrinos" to generate electrical power or thermal power, and the generated power is described in the Applicant's disclosure as being greater than the amount of power input into the system. Both of these claims are 
The claims recite “an electrochemical power system that generates at least one of a voltage, electricity, and thermal energy…” or “a power system that generates thermal energy”. The Applicant’s disclosure is replete with statements that the source of thermal power, electrical power, or both generated by the Applicant’s electrochemical device is the formation of “hydrinos.” Furthermore, the energy production described in the specification requires “a gain in the net energy balance of the cycle” (Specification at 1), or in other words requires a release of a greater amount of energy than what is input into the system. To support this interpretation of the Applicant's disclosure and claimed invention, the Applicant's attention is drawn to the following:
Specification (published, para 0004) states “hydrinos are formed during discharge to produce at least one of electrical power and thermal power”, H and nascent H2O react to form hydrinos and "hydrinos are formed during discharge to produce at least one of electrical power and thermal power." 
Specification (published, para 0010) recites “The present disclosure is further directed to a battery or fuel cell system that generates an electromotive force (EMF) from the catalytic reaction of hydrogen to lower energy (hydrino) states providing direct conversion of the energy released from the hydrino reaction into electricity" and “Other embodiments of the present disclosure are directed to a battery or fuel cell system that generates an electromotive force (EMF) from the catalytic reaction of hydrogen to lower energy (hydrino) states providing direct conversion of the energy release from the hydrino reaction into electricity[.]"
Specification (published, para 0018) recites in part “The potential and electrical power gain between electrodes of the separate compartments or thermal gain of the system is generated due to the dependence of the hydrino reaction on mass flow from one compartment to another.”
Specification (published, para 0019) also recites “In another embodiment, the cell produces at least one of electrical and thermal power gain over that of an applied electrolysis power through the electrodes.”

Specification (published, para 0087):
The corresponding terms such as hydrino reactants, hydrino reaction mixture, catalyst mixture, reactants for hydrino formation, reactants that produce or form lower-energy state hydrogen or hydrinos are also used interchangeably when referring to the reaction mixture that performs the catalysis of H to H states or hydrino states having energy levels given by Eqs. (1) and (3). (emphasis added).

The specification (published, paras 0083-0084) recites “The present disclosure is directed to catalyst systems to release energy from atomic hydrogen to form lower energy states wherein the electron shell is at a closer position relative to the nucleus. The released power is harnessed for power generation and additionally new hydrogen species and compounds are desired products" and "A reaction predicted by the solution of the H atom involves, a resonant, nonradiative energy transfer from otherwise stable atomic hydrogen to a catalyst capable of accepting the energy to form hydrogen in lower-energy states than previously thought possible".
  Thus, although the claims do not explicitly recite “hydrino” formation, they are drawn to an electrochemical power system in which, according to applicant, hydrino formation would occur and is the necessary step resulting in energy generation. The hydrino reactants are described in the disclosure to produce a hydrogen species that is asserted to exist in a state below the conventionally accepted “ground state”, in which n equals 1.  The lowest possible energy state in which a hydrogen atom may exist is where n equals 1, according to accepted science.  The number n may also take values greater than 1, but n, has values of 1, 2, 3, and so on, and Endnote 5 shows that fractional values of n are also impermissible in light of the Uncertainty Principle.  The fourth full paragraph on page 19-14 of Bethe & Saltpeter’s Quantum Mechanics of One- and Two- Electron Atoms (Plenum Publishing Corporation, New York, 1977) states that the “ground state” of hydrogen has n equaling 1.  When hydrogen atoms are combined with other atoms to form a molecule, the shared electrons would likewise exhibit a minimum energy level.  It is clear from the foregoing that fractional values for n cannot exist according to conventional scientific theories. For these reasons the claimed invention is inoperative and cannot produce energy from the formation of hydrinos because hydrinos do not and cannot exist based on the current state of accepted science.
Claim Rejections - 35 USC § 112
6.	Claims 1, 4, 5, 7, 11-12, and 14-17 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are directed to an electrochemical power system that is purported to achieve a gain in the net energy balance of the cycle, and the claims as a whole are directed to an invention that is said to specifically rely on the formation of a hydrino intermediate in order for the fuel cell to function.  The 2 eV, where “n” is a fraction of 1/p and “p” is an integer greater than 1, as implied by the claimed recitation of a “hydrogen species” being “produced by reacting atomic hydrogen with a catalyst, having a negative enthalpy of reaction of about m(27.2 eV), wherein m is an integer” (italics in original), in that it would require undue experimentation to do so.  Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  These are set out in in re Wands, 858F. 2d 731, 737 and 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Each of the factors in Wands will be addressed as to their relevance to the lack of enablement for applicant’s claims.
(1) The Quantity of Experimentation Necessary
The claims are directed to a chemical process that Applicant claims to rely on the presence of “hydrino” reactants but since hydrinos (and accordingly, hydrino reactants) are not understood by the skilled artisan to be feasible (see above), it would require excessive experimentation to form the claimed invention even if the instant specification were followed, because the described results are unreasonable.  In this regard, the specification must teach one of ordinary skill in the art how to make and use the invention, which is not possible if the product, hydrino reactants, are purportedly formed.
(2) The Amount of Direction or Guidance Presented
The direction or guidance provided in the specification is found in paras 0372-0431 of the published instant specification (for CIHT cells) and while experimental data are given, there is no guidance for the skilled artisan to form hydrino reactants because hydrino (and accordingly, hydrino reactants) are not understood by the skilled artisan to be feasible.  This is insufficient for the same reasons as given with respect to factor (1), 
(3) The Presence or Absence of Working Examples

(4) The Nature of the Invention
The scientific community has long held the belief for decades that hydrogen cannot exist below the “ground state” (n = 1).  (See the reasoning presented hereinbefore with respect to the rejection under 35 U.S.C. §101 for inoperability.)  Accordingly, the nature of the invention is such that it would be startling if it were operative, thus requiring greater detail than that found on pages 54-56 of the specification for one of ordinary skill in the art to make and use the claimed invention without undue experimentation.  Applicant himself points out that the Mills theory predicts the existence of a previously unknown form of matter: hydrogen atoms and molecules having electrons of lower energy than the conventional “ground” state, called “hydrinos” and “dihydrinos”, respectively, where each energy level corresponds to a fractional quantum number.  See the paragraph bridging pages 13 and 14 of R. L. Mills, The Grand Unified Theory of Classical Quantum Mechanics (Black Light Power, Inc., New Jersey, 1999). 
(5) The State of the Prior Art
There appears to be no prior art showing hydrogen with a quantum number below 1, or even any prior art which would suggest that hydrogen with a quantum number below 1 could even exist in theory, aside from Applicant’s own work. The closest prior art to that disclosed in applicant’s specification (see Gilligan et al., for example) show that hydrino hydride ions would not be formed. Also, see the attached Appendix.  Applicant himself points out that the Mills theory predicts the existence of a previously unknown form of matter:  hydrogen atoms and molecules having electrons of lower energy than the conventional “ground state”, where each energy level corresponds to a fractional principal quantum number.  
(6) The Relative Skill of Those in the Art
Even the most highly skilled physicists are of the opinion that hydrogen cannot exist below the “ground state”.  See the attached Appendix and references cited in “Response to Arguments” section below.
(7) The Predictability or Unpredictability of the Art
It would be most unpredictable that the hydrogen atom could exist below the “ground state” (n=1), or be present in a compound at such a state.  It would also be unpredictable that a form of hydrogen would be useful as an oxidant in a battery, since hydrogen is well known as an anode reactant or reductant.  
(8) The Breadth of the Claims
Since the claims are directed to an invention that relies on use of “hydrino reactants”, and due to the hereinbefore shown reasons for the inoperability that the hydrino atoms and compounds containing it cannot exist, the claims would not be enabled.  
Other Matters
7.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
8.	Although there are no rejections of the claims under prior art, this is not an indication of allowability.  The issues under 101 and 112 preclude a proper search for the claimed subject matter.
Working Model Request
9.	MPEP 608.03 states in part “with the exception of cases involving perpetual motion, a model is not ordinarily required by the Office to demonstrate the operability of a device. If operability of a device is questioned, the applicant must establish it to the satisfaction of the examiner, but he or she may choose his or her own way of so doing.”

[0002] The present disclosure is directed to an electrochemical power system that generates at least one of a voltage and electricity and thermal energy comprising a vessel, the vessel comprising at least one cathode; at least one anode, at least one bipolar plate, and reactants that constitute hydrino reactants during cell operation with separate electron flow and ion mass transport, the reactants comprising at least two components chosen from: a) at least one source of H.sub.2O; b) a source of oxygen, c) at least one source of catalyst or a catalyst comprising at least one of the group chosen from nH, O, O.sub.2, OH, OH.sup.-, and nascent H.sub.2O, wherein n is an integer; and d) at least one source of atomic hydrogen or atomic hydrogen; one or more reactants to form at least one of the source of catalyst, the catalyst, the source of atomic hydrogen, and the atomic hydrogen; and one or more reactants to initiate the catalysis of atomic hydrogen. In n embodiment, the combination of the cathode, anode, reactants, and bipolar plate permit the catalysis of atomic hydrogen to form hydrinos to propagate that maintains a chemical potential or voltage between each cathode and corresponding anode. And, the system further comprising an electrolysis system. In an embodiment, electrochemical power system comprises at least one of a porous electrode, a gas diffusion electrode, and a hydrogen permeable anode wherein at least one of oxygen and H.sub.2O is supplied to the cathode and H.sub.2 is supplied to the anode. The electrochemical power system may comprise at least one of a hydrided anode and a closed hydrogen reservoir having at least one surface comprising a hydrogen permeable anode. The electrochemical power system may comprise back-to-back hydrogen permeable anodes with counter cathodes comprising a unit of a stack of cells 
[0009] The present disclosure is further directed to a power system that generates thermal energy comprising: at least one vessel capable of a pressure of at least one of atmospheric, above atmospheric, and below atmospheric; at least one heater, reactants that constitute hydrino reactants comprising: a) a source of catalyst or a catalyst comprising nascent H.sub.2O; b) a source of atomic hydrogen or atomic hydrogen; c) reactants to form at least one of the source of catalyst, the catalyst, the source of atomic hydrogen, and the atomic hydrogen; and one or more reactants to initiate the catalysis of atomic hydrogen wherein the reaction occurs upon at least one of mixing and heating the reactants. In embodiments, the reaction of the power system to form at least one of the source of catalyst, the catalyst, the source of atomic hydrogen, and the atomic hydrogen comprise at least one reaction chosen from a dehydration reaction; a combustion reaction; a reaction of a Lewis acid or base and a Bronsted-Lowry acid or base; an oxide-base reaction; an acid anhydride-base reaction; an acid-base reaction; a base-active metal reaction; an oxidation-reduction reaction; a decomposition reaction; an exchange reaction, and an exchange reaction of a halide, O, S, Se, Te, NH.sub.3, with compound having at least one OH; a hydrogen reduction reaction of a compound comprising O, and the source of H is at least one of nascent H formed when the reactants undergo reaction and hydrogen from a hydride or gas source and a dissociator. 
	The Applicant’s arguments with respect to the operability of the claimed invention have not been persuasive as asserted above and throughout prosecution, and the disclosure of the examples and data 
	A working model of the Applicant's invention is respectfully requested.
	Models or exhibits that are required by the Office or filed with a petition under 37 CFR 1.91(a)(3)  must be accompanied by photographs that (A) show multiple views of the material features of the model or exhibit, and (B) substantially conform to the requirements of 37 CFR 1.84. See 37 CFR 1.91(c). Material features are considered to be those features which represent that portion(s) of the model or exhibit forming the basis for which the model or exhibit has been submitted. Where a video or DVD or similar item is submitted as a model or exhibit, applicant must submit photographs of what is depicted in the video or DVD (the content of the material such as a still image single frame of a movie) and not a photograph of a video cassette, DVD disc, or compact disc.
Response to Arguments
10.	Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive. 
11.	Applicant argues that A) the claims do not recite “hydrino” and ample evidence has been provided to show the operability of the claimed devices.
	The Office has considered these arguments and respectfully disagrees.  As previously explained (above and in previous responses), it is submitted that although the claims do not recite “hydrinos” and “net energy gain”, the disclosure makes it clear that the generation of electricity or thermal energy is based on the H catalysis (carried out in the claimed catalyst layer recited in Claim 1), which produces hydrinos, a proposed hydrogen species having a higher binding energy than a normal hydrogen atom (see e.g. para 0105 of the published instant disclosure), and a purported hydrino catalyst is claimed, e.g. “nascent water is generated in situ by the half-cell reaction at the anode or the cathode or by the reaction of OH- and atomic hydrogen in the electrochemical cell”. At least paras 0004, 0232-0234, and 0359 describe nascent water is 
12.	Applicant argues that B) the rejection contradicts the decision in Diamond v. Consolidated (and others) regarding 35 U.S.C. 101 and so the rejection is immaterial to the present claims and the appropriate analysis should be applied in a utility rejection.
	The Office has considered these arguments and respectfully disagrees.  It is submitted that the issue at hand is not that the Examiner does not agree with the Applicant’s theory.  Rather, the operability and utility of the claimed invention is seen as not credible since the claimed invention is based on a scientific theory that is not seen as credible, as it conflicts with known theory and is not supported by the scientific community at large.  
13.	Applicant argues that C) evidence of utility of the claimed device via validation reports from persons of ordinary skill in the art and evidence of net energy gain from similar other systems has been provided, and that the claimed systems that convert chemical energy to electrical or thermal power  are entirely consistent with thermodynamics.
	The Office has considered these arguments and respectfully disagrees.  It is submitted that the energy balance of the claimed system is only neutral if the proposed hydrino state is involved, and since the Office (and the scientific community at large) can find no convincing evidence as to the existence of said hydrino state, then the conclusion must be that the data of operability are flawed. Additionally,  a “net energy gain” (emphasis added) indicates that there would be energy output greater than energy input, which, again, is not consistent with the laws of thermodynamics, and since the governing laws of physics do not allow for such an imbalance, the “evidence’ cannot be considered convincing, even if the presented “evidence” is experimental findings of the workings of a fuel cell system by a person having ordinary skill 
14.	Applicant argues that D) experimental evidence has been provided matching Applicant’s theory and that the rejection is deficient because the Office has not provided evidence to refute the experimental measurements demonstrating utility.
	The Office has considered these arguments and respectfully disagrees.  It is submitted that the Applicant argues that the working model provided via video illustrates the operability and utility of SunCell devices that produce products that match hydrino theory (relied upon for the purported utility of the instant application) and so serve as evidence for the operability of the claimed device, and further submit photographs from 2012 of the device of Claim 4. 
	The Office has considered these arguments and respectfully disagrees.  First, the videos to which Applicant refers are models of the SunCell, which Applicant admits is a different system from the claimed CIHT system.  Just because the systems operate based on the same theory and produce the same products, this does not mean that a working model of a related system is evidence of the operability of the claimed invention. Further, photographs submitted of a fuel cell stack from 2012 does not provide evidence that the claimed invention is operable and has utility.  MPEP 608.03 clearly states that the evidence provided must be to “the Examiner’s satisfaction” to overcome questions of operability via submission of a working model.   The working model provided is not to the satisfaction of the Examiner. It is not a working model of the claimed invention.
15.	Applicant argues that E) the Examiner has not followed the guidance for utility rejections provided in the MPEP since the appropriate analysis is whether power generation occurs, and all evidence illustrates that it does.
only possible based on theoretical fractional states of hydrogen, i.e. hydrinos.  “When a claim requires a means for accomplishing an unattainable result, the claimed invention must be considered inoperative as claimed and the claim must be held invalid under either § 101 or § 112 of 35 U.S.C.” Raytheon Co. v. Roper Corp., 724 F.2d 951, 956 (Fed. Cir. 1983); see also In re Milligan, 101 F.3d 715 (Fed. Cir. 1996) (“[A]s we conclude as a matter of law that those of reasonable skill in the art would not find Milligan’s contentions of utility credible, we must affirm [on the ground] of the lack of utility . . . .”).  In the instant case, the claimed invention requires means that include hydrinos, and this requirement necessitates invalidation of the claims under § 101 and § 112 of 35 U.S.C.
Also from In Re: Hu, “The PTO, as the nation’s guardian of technologic invention, must be receptive to unusual concepts, for the core of invention is unobviousness. However, concepts that strain scientific principles are properly held to a heightened standard, typically measured by reproducibility of results. Here the Board was presented with an apparent departure from conventional scientific understanding, and the Board appropriately sustained the examiners’ requirements for experimental verification. The Board applied a reasonable and objective standard, and acted reasonably in sustaining the examiners’ requirements. Should further investigation bring peer recognition and verifiable results, the PTO and the scientific community would surely be interested.”  
16.	Applicant further argues that F) the Examiner errs in only citing theoretical arguments but no actual rebuttal to the experimental evidence of an exothermic reaction occurring.   
The Office has considered the arguments and respectfully disagrees.  It is submitted that the Office is not required to rebut the evidence of an exothermic reaction occurring.  Until Applicant provides a 
17.	Applicant further argues that G) the opinions cited by the Examiner do not support the Examiner’s contention.  
This argument is moot since the opinions cited by Applicant are not used in the rejections above.  
Conclusion
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LISA S PARK/
Primary Examiner, Art Unit 1729